Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 1 of 29 PageID #: 1291




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  STEVEN W. PRITT,                                          )
                                                            )
                                  Plaintiff,                )
                                                            )
                             v.                             )        No. 1:17-cv-02664-JPH-MPB
                                                            )
  CORRECT CARE SOLUTIONS, et al.,                           )
                                                            )
                                  Defendants.               )


      ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR SUMMARY
                                JUDGMENT

          Plaintiff Steven Pritt, an Indiana inmate currently confined at the New Castle Correctional

  Facility ("New Castle"), was transferred from New Castle to the Marion County Jail several times

  between December of 2015 and February of 2017. He brings this action pursuant to 42 U.S.C.

  § 1983 alleging that he received inadequate medical care for his heart condition and mental health

  issues while he was confined at the Jail. He has sued Correct Care Solutions ("CCS"), the private

  contractor that provides medical services at the Jail; several individual medical providers; and a

  social worker. The defendants move for summary judgment on these claims and Mr. Pritt has

  responded. The defendants replied and Mr. Pritt filed a surreply. 1 For the following reasons, the

  defendants' motion for summary judgment is granted in part and denied in part. The motion is

  granted as to Ms. Andrews, Nurse Clemons, and Nurse Poland; the motion is denied as to Nurse




  1
    Local Rule 56(d) allows a surreply when the movant cites new evidence or objects to the admissibility of
  evidence in the response. The defendants move to strike to Mr. Pritt's surreply arguing that it was filed too
  late and does not merely address the objections to the evidence presented in his response brief. As discussed
  below, the surreply has been considered, but makes no difference as to the outcome. Accordingly, the
  motion to strike, dkt. [120], will be DENIED.
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 2 of 29 PageID #: 1292




  Carter, Nurse Clark, Nurse Hansen, Nurse Kannaple, Nurse Roberts, Nurse Wheatcraft-Hadley,

  and CCS.

                                        I. Standard of Review

         A motion for summary judgment asks the Court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

  whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

  asserted fact by citing to particular parts of the record, including depositions, documents, or

  affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

  materials cited do not establish the absence or presence of a genuine dispute or that the adverse

  party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

  Affidavits or declarations must be made on personal knowledge, set out facts that would be

  admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

  Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual assertion

  can result in the movant's fact being considered undisputed, and potentially in the grant of

  summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the Court need only consider disputed facts

  that are material to the decision. A disputed fact is material if it might affect the outcome of the

  suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine

  dispute as to any material fact exists 'if the evidence is such that a reasonable jury could return a

  verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir. 2018)

  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).




                                                   2
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 3 of 29 PageID #: 1293




         On summary judgment, a party must show the Court what evidence it has that would

  convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

  (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

  could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

  2009). The Court views the record in the light most favorable to the non-moving party and draws

  all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th

  Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

  because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

  2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

  Circuit Court of Appeals has repeatedly assured the district courts that they are not required to

  "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

  motion before them. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt

  as to the existence of a genuine issue for trial is resolved against the moving party. Anderson, 477

  U.S. at 255.

                                    II. Statement of Material Facts

         The following statement of facts is evaluated pursuant to the standard set forth above. That

  is, these facts are not necessarily objectively true, but are viewed in the light most favorable to Mr.

  Pritt as the non-moving party. The statement of facts is based on Mr. Pritt's medical records, the

  defendants' testimony, and Mr. Pritt's sworn testimony. To the extent that the defendants object to

  some of Mr. Pritt's testimony, the Court has considered only the testimony that is based on his

  personal knowledge and that describes his symptoms as he experienced them. Factual

  disagreements about disputed events have been noted.




                                                    3
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 4 of 29 PageID #: 1294




         In addition, the defendants argue that Mr. Pritt's version of the facts should not be

  considered when his version conflicts with his medical records. In support, the defendants

  reference the Supreme Court's holding in Scott v. Harris that, when "opposing parties tell two

  different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

  could believe it, a court should not adopt that version of the facts for purposes of ruling on a motion

  for summary judgment." 550 U.S. 372, 380 (2007). In Scott, the disputed factual issue was whether

  a motorist fleeing law enforcement officials was driving in way that endangered human life. Id.

  The non-moving party's version of events was discredited by a videotape that recorded the incident.

  Id. at 378. Unlike a videotape, Mr. Pritt's medical records do not constitute an indisputable

  objective record of his medical treatment. Indeed, the accuracy of the medical records is one of the

  central disputed issues as Mr. Pritt argues that "[s]ome [medical providers] documented his

  complaints and some did not." Dkt. 114-1 at 3. Therefore, the medical records are not entitled to

  any more weight than Mr. Pritt's testimony.

         A. The Defendants

         Defendants Robin Wheatcraft-Hadley, Laura Poland, Brian Carter, Tracy Roberts, Lauren

  Kannaple, Debra Clemons, and Heather Michelle Clark (now Hernandez) are Licensed Practical

  Nurses ("LPNs") who were employed with CCS. Dkt. 96-2 at 1 (¶¶ 1-2); dkt. 96-3 at 1 (¶¶ 1-2);

  dkt. 96-4 at 1 (¶¶ 1-2); dkt 96-5 at 1 (¶¶ 1-2); dkt. 96-6 at 1 (¶¶ 1-2). Defendant Pamela Hansen

  was employed as a Registered Nurse for CCS during the relevant times. Dkt. 96-7 at 1 (¶¶ 1-2).

  These nurses were not authorized to diagnose patients, create a treatment plan for patients,

  determine the course of a patient's treatment, or order medical treatment or medication. Dkt. 96-2

  at 1 (¶¶ 1-2); dkt. 96-3 at 1 (¶¶ 1-2); dkt. 96-4 at 1 (¶¶ 1-2); dkt 96-5 at 1 (¶¶ 1-2); dkt. 96-6 at 1

  (¶¶ 1-2); dkt. 96-7 at 1 (¶¶ 1-2). They were authorized to triage and assess patients, take vital



                                                    4
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 5 of 29 PageID #: 1295




  signs, and communicate the patient's condition to the medical provider (physician or nurse

  practitioner), if necessary, and provide treatment pursuant to a providers' orders. Dkt. 96-2 at 1-2

  (¶ 2); dkt. 96-3 at 1-2 (¶ 2); dkt. 96-4 at 1-2 (¶ 2); dkt 96-5 at 1-2 (¶ 2); dkt. 96-6 at 1-2 (¶ 2); dkt.

  96-7 at 1-2 (¶ 2).

          Defendant Megan Andrews is a licensed social worker and the Mental Health Coordinator

  at the Jail. Dkt. 96-1 at 1-2 (¶ 3). As the Mental Health Coordinator, Ms. Andrews oversees the

  entire Mental Health Department at the Marion County Jail. Id. The Mental Health Department at

  the Marion County Jail consists of a psychiatrist, a nurse practitioner, and multiple masters-level

  clinicians and mental health providers. Id. Ms. Andrews would assess and meet with patients,

  depending on the staffing at the Jail. Id. Ms. Andrews is not a medical provider. Id. at 2 (¶ 4). She

  cannot prescribe medications, diagnose patients' medical needs, or order treatment for patients'

  medical needs, including dispensing medication. Id. If an inmate raises a medical concern with her

  or she notices a physical injury or medical concern, Ms. Andrews will advise the medical staff so

  they can address that issue. Id.

          B. Mr. Pritt's Time at the Marion County Jail from December 14-17, 2015

                  1. December 14

          On December 14, 2015, Mr. Pritt transferred from New Castle to the Jail. Dkt. 96-1 at 8.

  The prison sent one page of a two-page Medication Administration Record with Mr. Pritt, showing

  that he had active prescriptions for Aspirin; Coreg (Carvedilol – a beta blocker used to treat heart

  conditions); Colace (Docusate – a stool softener); Monoket (isosorbide mononitrate – used to treat

  symptoms of coronary artery disease); and Zoloft (Sertraline – used for anxiety and depression).

  Id. at 9. Mr. Pritt also brought his medications from New Castle with him. Dkt. 114 at 5 (¶ 2).




                                                      5
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 6 of 29 PageID #: 1296




             Nurse Clemons conducted his intake screening. Dkt. 96-1 at 10-15. At the end of this

  screening, Nurse Clemons referred Mr. Pritt to the medical provider for chronic care and to mental

  health staff for routine mental health problems. Id. at 14. Nurse Clemons would not let Mr. Pritt

  keep his medications and told him that CCS policy prohibited inmates from having their

  medications. Dkt. 114 at 5 (¶ 2). Nurse Clemons noted that Mr. Pritt requested to go into

  segregation for self-protection and she conducted a Pre-Segregation Health Assessment and

  cleared him for segregation. Dkt. 96-1 at 16-18. Nurse Clemons obtained orders from Dr. William

  Spanenberg and he prescribed Aspirin, Coreg, Colace, and Monoket, the same medication Mr.

  Pritt took at New Castle. Id. at 22. Dr. Spanenberg also prescribed Nitroglycerin as needed, Zocor,

  and Flomax. Id. Nurse Clemons obtained orders from the mental health nurse practitioner, who

  prescribed Zoloft, which was the only mental health medication Mr. Pritt reported taking. Id. at

  21. Mr. Pritt did not receive his Zoloft or Monoket that day. Dkt. 114 at 5 (¶ 3).

                    2. December 15

             On December 15, 2015, Dr. Kellee Blanchard, the psychologist at the Jail, met with Mr.

  Pritt for his Initial Mental Health Evaluation. Dkt. 96-1 at 17-18.

             During the 9:00 a.m. medication pass, Nurse Jennifer Eidson administered the following

  medication to Mr. Pritt: Colce, Coreg, Aspirin, and Flomax. Id. at 27-29.

             During the 9:00 p.m. medication pass, the records reflect that Nurse Carter administered

  the following medication to Mr. Pritt: Colace, Coreg, Zoloft, and Zocor. Id. Mr. Pritt asserts that

  he did not receive Zoloft that day and that he asked Nurse Carter for this medication. Dkt. 114 at

  6 (¶ 4).




                                                    6
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 7 of 29 PageID #: 1297




                 3. December 16

         On December 16, 2015, Dr. Gabra Gachaw, the psychiatrist, discontinued the nurse

  practitioner's short-term order for Zoloft and instead prescribed Zoloft for 90 days. Dkt. 96-1 at

  26.

         During the 9:00 a.m. medication pass, Nurse Poland administered the following medication

  to Mr. Pritt: Colace, Coreg, aspirin, and Flomax. Id. at 26-29. Nurse Poland did not administer

  Monoket at that time because it was not in stock. Dkt. 96-3 at 2 (¶ 3). Any time that Nurse Poland

  was passing medication and she discovered that a medication was not in stock, she followed up

  with her supervisor to confirm that the medication was being ordered from the pharmacy. Id. Nurse

  Poland testifies that she would have done that in this case. Id.

         During this medication pass, Mr. Pritt did not have an active order for Zoloft. Id. (¶ 4). It

  appears that on that day, Dr. Gachaw's new long-term order for Zoloft had not yet made it into the

  system when Nurse Poland did her medication pass. Id. Nurse Poland administered all medications

  for which Mr. Pritt had an active order. Id. Nurse Poland had no other involvement with Mr. Pritt

  during December 2015. Id. (¶ 3).

         During the 9:00 p.m. medication pass, Nurse Wheatcraft-Hadley administered the

  following medications to Mr. Pritt: Colace, 100 mg capsule, Coreg, 6.25 mg tablet, and Zocor, 20

  mg tablet. Dkt. 96-1 at 27-29. Mr. Pritt told Nurse Wheatcraft-Hadley that the was having chest

  pains, difficulty breathing, nausea, and pain and he asked her for Nitroglycerin. Dkt. 114 at 7 (¶

  5). She did not request urgent care for him or otherwise treat him. Id. Nurse Wheatcraft-Hadley

  had no other involvement in Mr. Pritt's medical care during December 2015. Dkt. 96-2 at 2 (¶ 3).




                                                    7
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 8 of 29 PageID #: 1298




                     4. December 17

          On December 17, 2015, during the 9:00 a.m. medication pass, Nurse Kannaple documented

  that Mr. Pritt refused the following medication: Colace, Coreg, Aspirin, Flomax, Monoket, and

  Zoloft. Dkt. 96-1 at 27-29. Mr. Pritt states that he asked Nurse Kannaple why he was still not

  receiving Zoloft. Dkt. 114 at 7 (¶ 6). He also states that he never refused or denied care. Id. (¶ 7).

          During the 9:00 p.m. medication pass, Nurse Brian Carter administered the following

  medication to Mr. Pritt: Colace, Coreg, and Zocor. Dkt. 96-1 at 27-29. Mr. Pritt returned to New

  Castle on December 17, 2015. See dkt. 96-5 at 2 (¶ 4).

          Nurses Clark, Hansen, and Roberts and Ms. Andrews had no personal involvement with

  Mr. Pritt during December 2015. Dkt. 96-1 at 3 (¶ 9). dkt. 96-4 at 2 (¶ 3); dkt. 96-6 at 2 (¶ 3); dkt.

  96-7 at 2 (¶ 3).

          C. Mr. Pritt's Time at the Marion County Jail between July 13-22, 2016

          Mr. Pritt returned to the Jail on July 13, 2016. Dkt. 96-1 at 3 (¶ 10).

                     1. July 13

          Nurse Hansen conducted Mr. Pritt's intake screening. Dkt. 96-7 at 2 (¶ 4). During that

  intake screening, Mr. Pritt reported taking medications, including a blood pressure medication,

  aspirin, Flomax, and Zoloft. Id.; dkt. 114 at 8 (¶ 2). Mr. Pritt brought his medications with him and

  told Nurse Hansen that he had done so, but she could not find them. Dkt. 114 at 8 (¶ 2). Mr. Pritt

  did not have any paperwork showing the medications he was taking. Dkt. 96-7 at 2 (¶ 4).

          Nurse Hansen's usual practice when an inmate claimed to need a medication but did not

  have supporting documents was to schedule the inmate to be seen in the Jail's chronic care clinic,

  so that the doctor or nurse practitioner could decide if the inmate needed medication. Id. Nurse

  Hansen believes that she would have done that on this occasion. Id. Mr. Pritt would not have had



                                                    8
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 9 of 29 PageID #: 1299




  his chronic care clinic appointment within that time frame because he was only in the Jail for

  another week. Id.

          Mr. Pritt claims that without his medications, he suffered blurred vision, ringing in the ears,

  chest pain, difficulty urinating, confusion, and headaches, among other symptoms. Dkt. 114 at 4

  (¶ 14). Nurse Hansen referred Mr. Pritt to the mental health staff due to his reported mental health

  issues and because he reported taking medication that she could not verify. Id. Mr. Pritt's vital

  signs were normal when Nurse Hansen took them during Mr. Pritt's intake. Id.

                  2. July 15

          On July 15, 2016, Nurse Roberts completed a Pre-Segregation Health Assessment because

  Mr. Pritt made suicidal statements. Dkt. 96-6 at 2 (¶ 4). Mr. Pritt told Nurse Roberts that he was

  not receiving his heart and psychiatric medications. Dkt. 114 at 8-9 (¶ 4). Nurse Roberts's

  assessment of Mr. Pritt was normal and there was no medical contraindication for segregation

  placement. Dkt. 96-6 at 2 (¶ 4). Mr. Pritt told her that he was feeling faint, chest pains, blurred

  vision, ringing in his ears, and he felt disoriented. Dkt. 114 at 8-9 (¶ 4). She told him to fill out a

  healthcare request. Id. Nurse Roberts had no other involvement with Mr. Pritt's medical care during

  this incarceration. Dkt. 96-6 at 2 (¶ 4).

                  3. July 16

          On July 16, 2016, Nurse Clark attempted to read Mr. Pritt's PPD test. Dkt. 96-4 at 2 (¶ 4);

  dkt. 96-1 at 41. All inmates are given a PPD skin test when they enter the Jail, which helps

  determine risk of tuberculosis. Dkt. 96-4 at 2 (¶ 4). When Nurse Clark attempted to view Mr. Pritt's

  arm to see if his skin had reacted to the test, Nurse Clark documented that he refused to let her see

  his arm. Id. Mr. Pritt told her that he was not receiving his medications and that he was feeling




                                                    9
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 10 of 29 PageID #: 1300




   chest pain. Dkt. 114 at 10 (¶ 7). Nurse Clark had no other involvement with Mr. Pritt during this

   incarceration. Dkt. 96-4 at 2 (¶ 4).

          Melissa Rigney, a mental health professional, met with Mr. Pritt for his initial suicide watch

   assessment. Dkt. 96-1 at 4 (¶ 10), 44-49. Mr. Pritt reported that he said he was suicidal to force

   them to give him some medication. Id. at 46. Ms. Rigney noted that Mr. Pritt was appropriate and

   coherent, and his thought process was intact. Id. Ms. Rigney noted that her plan was to follow up

   daily while Mr. Pritt remained on suicide precautions. Id.

                  4. July 17

          On July 17, 2016, mental health professional Denise Davis met with Mr. Pritt for suicide

   watch daily follow-up. Dkt. 96-1 at 4 (¶ 10), 49-52. Mr. Pritt admitted to Ms. Davis that he only

   said he was suicidal in order to get his medications quicker and they discussed more appropriate

   ways for Mr. Pritt to get his needs met. Id. Ms. Davis noted that Mr. Pritt would remain on suicide

   watch until he received his mental health medication. Id.

                  5. July 18

          On July 18, 2016, Ms. Davis saw Mr. Pritt for daily suicide watch follow-up and she noted

   that Mr. Pritt was waiting to see Dr. Gachaw, the psychiatrist, to determine whether he needed to

   be on Zoloft. Id. at 4 (¶ 10), 53-55.

                  6. July 19

          On July 19, 2016, Ms. Andrews conducted the daily rounds of patients on suicide watch.

   Id. at 4 (¶ 10), 56-58. She stopped by Mr. Pritt's cell to meet with him while on suicide watch, but

   Mr. Pritt wasn't there because he was in court. Id. at 4 (¶ 10).




                                                    10
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 11 of 29 PageID #: 1301




                   7. July 20

           On July 20, 2016, Ms. Andrews again conducted suicide rounds and this time met with Mr.

   Pritt. Id. at 4 (¶ 11), 59-61. He reported that he should be receiving Zoloft. Id. at 4 (¶ 11), 59-61.

   Ms. Andrews asked him if he had any current thoughts of suicide and he refused to answer. Id. at

   4 (¶ 11), 59-61. She therefore kept Mr. Pritt on suicide watch. Id. at 4 (¶ 11). He also told her that

   he was feeling ill, fatigued, and paranoid and that he was not getting his prescribed medications.

   Dkt. 114 at 13 (¶ 11). If a patient reports they were on medication at the facility they were

   transferred from, Ms. Andrews' normal procedure is to reach out to that facility for verification.

   Dkt. 96-1 at 4 (¶ 11).

                   8. July 21

           On July 21, 2016, Ms. Andrews again conducted suicide rounds and attempted to engage

   Mr. Pritt in conversation, but he refused to speak to her. Id. at 4 (¶ 12), 63. Mr. Pritt states that he

   told her that he would not answer her questions until he received his medications. Dkt. 114 at 13-

   14 (¶ 12).

           Nurse Wheatcraft-Hadley made a referral for Mr. Pritt to mental health staff. Dkt. 96-1 at

   62; dkt. 96-2 at 2 (¶ 4). In her referral, she noted that Mr. Pritt stated that he was taking Zoloft at

   New Castle and that he had not had any Zoloft since he had been in the Jail. Dkt. 96-1 at 62; dkt.

   96-2 at 2 (¶ 4). She noted that Mr. Pritt was currently housed in the suicide block. Dkt. 96-1 at 62;

   dkt. 96-2 at 2 (¶ 4). This was Nurse Wheatcraft-Hadley's only involvement with Mr. Pritt during

   this period of incarceration at the Jail. Dkt. 96-2 at 2-3 (¶ 7).

                   9. July 22

           Ms. Andrews conducted suicide rounds on July 22, 2016. Dkt. 96-1 at 4 (¶ 13), 64. This

   time Mr. Pritt spoke with her and they discussed that he was transferring back to the Department



                                                      11
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 12 of 29 PageID #: 1302




   of Correction that day. Id. at 4 (¶ 13). Nurse Lauren Kannaple saw Mr. Pritt during nursing

   segregation rounds. Id. at 44. Mr. Pritt again asked for his medications. Dkt. 114 at 15 (¶ 14).

           From July 13 through 22, 2016, the psychiatrist and/or psychiatric nurse practitioner did

   not prescribe Zoloft or any other mental health medication for Mr. Pritt. Dkt. 96-1 at 4 (¶ 14).

   Therefore, Dr. Gachaw and/or the psychiatric nurse practitioner would have needed to see Mr. Pritt

   for an appointment in order to prescribe the Zoloft. Id. That appointment did not occur before Mr.

   Pritt's return to the Department of Correction. Id.

           Nurse Poland and Nurse Carter did not interact with Mr. Pritt during this period of time in

   the Jail. Dkt. 96-3 at 2 (¶ 5); dkt. 96-5 at 2 (¶ 5).

           D. Mr. Pritt's Time at the Jail between February 16-24, 2017

           Mr. Pritt returned to the Jail from New Castle on February 16, 2017. Dkt. 96-5 at 2 (¶ 5).

                   1. February 16

           Nurse Carter conducted Mr. Pritt's intake screening. Id. (¶ 6); dkt. 96-1 at 65-70. Mr. Pritt

   claims he told Nurse Carter what medications he was taking, and that Nurse Carter looked at what

   the medications he brought with him. Dkt. 114 at 16 (¶ 2). Nurse Carter denies this occurred and

   claims Mr. Pritt denied that he was taking any medications. Dkt. 96-5 at 2 (¶ 6). Nurse Carter

   referred Mr. Pritt to the medical provider for consideration of whether he needed medication and

   to mental health staff based on his answers to the mental health questions. Dkt. 96-5 at 2 (¶ 6).

           Mr. Pritt did not have any paperwork from the Department of Correction him showing what

   medications he was on. Id. After conducting his intake screening, Nurse Carter placed Mr. Pritt in

   segregation per his request. Dkt. 96-5 at 3 (¶ 7); dkt. 96-1 at 5 (¶ 16), 72-74. Nurse Carter cleared

   Mr. Pritt for segregation by confirming there was no medical issue that prevented him from being

   in segregation. Dkt. 96-5 at 3 (¶ 7). Nurse Carter also ordered Mr. Pritt's PPD skin test for



                                                       12
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 13 of 29 PageID #: 1303




   tuberculosis. Dkt. 96-1 at 71. Mr. Pritt did not receive his medications that day. Dkt. 114 at 16 (¶

   2).

                  2. February 17

          On February 17, 2017, Nurse Carter called Dr. Bryan Buller and reported the medical

   history that Mr. Pritt reported during intake and Dr. Buller prescribed the following medications:

   Coreg, Tamulosin, aspirin, Nitro, and Monoket. Dkt. 96-1 at 79-83; dkt. 96-5 at 3 (¶ 8). Nurse

   Carter had no further involvement in Mr. Pritt's care during this incarceration. Dkt. 96-5 at 3 (¶ 9).

          Nurse Jamie Marble conducted Mr. Pritt's Pre-Segregation Health Assessment, noting that

   he reported suicidal thoughts but denied any plan and she referred him to mental health staff. Dkt.

   96-1 at 76-78. Ms. Rigney assessed Mr. Pritt for his Suicide Watch Initial Assessment. Id. at 5 (¶

   16), 84-88. Mr. Pritt continued to claim suicidal thoughts, so he remained on suicide watch. Id.

          During the 9:00 a.m. medication pass, a nurse with the initials DM passed Aspirin and

   Monoket to Mr. Pritt. Id. at 114-16. Mr. Pritt asked her why he did not receive Coreg and Zoloft

   and she told him those were all the orders he had. Dkt. 114 at 17 (¶ 3). During the 4:30 p.m.

   medication pass, Nurse Wheatcraft-Hadley administered Coreg to Mr. Pritt. Dkt. 96-2 at 2 (¶ 5).

   During the 9:00 p.m. medication pass, Nurse Robin Wheatcraft-Hadley administered Monoket to

   Mr. Pritt. Id. (¶ 6). Mr. Pritt informed her that he was not getting all of his medications or the

   correct doses. Dkt. 114 at 17 (¶ 3). He told her that he had not received, Zoloft, Flomax, and the

   rest of his Coreg. Id. He believed that the earlier dose of Coreg was short of a full dose. Id. A nurse

   with the initials DM also saw Mr. Pritt during nursing segregation rounds. Dkt. 96-1 at 75.

                  3. February 18

          Ms. Andrews met with Mr. Pritt during suicide rounds on February 18, 2017. Dkt. 96-1 at

   5 (¶ 17), 89-91. Mr. Pritt reported that he was supposed to be receiving Zoloft and he was not



                                                     13
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 14 of 29 PageID #: 1304




   getting it. Dkt. 96-1 at 5 (¶ 17), 89-91. Mr. Pritt appeared confused. Dkt. 96-1 at 5 (¶ 17), 89-91.

   If a patient reports they were on medication at the facility they were transferred from, Ms.

   Andrews's normal procedure is to reach out to that facility for verification. Id. at 5 (¶ 17).

           During the 4:30 a.m. medication pass, Nurse Robin Wheatcraft-Hadley administered the

   following medication to Mr. Pritt: Coreg and Tamsulosin. Dkt. 96-2 at 2-3 (¶ 7). Mr. Pritt asked

   her why he was not receiving all of his medications. Dkt. 114 at 18 (¶ 4). During the 9:00 a.m.

   medication pass, a nurse with the initials DM administered aspirin and Monoket to Mr. Pritt. Dkt.

   96-1 at 50-52. During the 4:30 p.m. medication pass, a nurse with the initials HJ passed Coreg to

   Mr. Pritt. Id. During the 9:00 p.m. medication pass, a nurse with the initials HJ passed Monoket to

   Mr. Pritt. Id. A nurse with the initials DM also saw Mr. Pritt during nursing segregation rounds.

   Id. at 75.

                  4. February 19

           Ms. Andrews saw Mr. Pritt again on suicide rounds on February 19, 2017. Dkt. 96-1 at 5,

   (¶ 18), 93-94. He told her again that he was not receiving the correct medication. Id. He complained

   of chest pains and symptoms of paranoia and of PTSD/OCD. Dkt. 114 at 20 (¶ 5). A nurse with

   the initials DM also saw Mr. Pritt during nursing segregation rounds. Dkt. 96-1 at 76. During the

   4:30 a.m. medication pass, a nurse with initials NM passed Coreg and Tamulosin to Mr. Pritt. Id.

   at 114-16. During the 9:00 a.m. medication pass, a nurse with initials DM passed aspirin and

   Monoket to Mr. Pritt. Id. During the 4:30 p.m. medication pass, a nurse with initials HJ passed

   Coreg to Mr. Pritt. Id. During the 9:00 p.m. medication pass, a nurse with initials HJ passed

   Monoket to Mr. Pritt. Id.




                                                     14
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 15 of 29 PageID #: 1305




                  5. February 20

          On February 20, 2017, during the 4:30 a.m. medication pass, Nurse Wheatcraft-Hadley

   administered Coreg and Tamsulosin to Mr. Pritt. Dkt. 96-2 at 2-3 (¶ 7); dkt. 96-1 at 114-16. He

   again complained that he was not getting the correct medications and was not receiving his Zoloft.

   Dkt. 114 at 21 (¶ 6). He also told her that he was experiencing chest pains and a cold and clammy

   feeling. Id. During the 9:00 a.m. medication pass, a nurse with initials KK passed aspirin and

   Monoket to Mr. Pritt. Dkt. 96-1 at 114-16. During the 4:30 p.m. medication pass, a nurse with

   initials AG passed Coreg to Mr. Pritt. Id. During the 9:00 p.m. medication pass, a nurse with initials

   AG passed Monoket to Mr. Pritt. Id. Mental health professional Courtney Cirotta had Mr. Pritt

   sign a Release of Information to New Castle so that Jail staff could obtain a list of Mr. Pritt's

   current medications and medical records. Id. at 5 (¶ 19), 95-96. Ms. Cirotta called the prison for a

   fax number of where to send the Release to and she was waiting on a call back. Id.

                  6. February 21

          On February 21, 2017, Ms. Rigney followed up with Mr. Pritt on suicide watch. Id. at 6 (¶

   20), 97-99. He reported continued suicidal thoughts, and that he was paranoid and distrustful of

   everyone and having nightmares. Id. He told her that he had asked for his Zoloft but was not getting

   it and that he was experiencing extreme chest pain. Dkt. 114 at 22 (¶ 7). A nurse with the initials

   DM also saw Mr. Pritt during nursing segregation rounds. Dkt. 96-1 at 75. During the 4:30 a.m.

   medication pass, a nurse with initials TH passed Coreg and Tamulosin to Mr. Pritt. Id. at 114-16.

   During the 9:00 a.m. medication pass, a nurse with initials DM passed aspirin and Monoket to Mr.

   Pritt. Id. During the 4:30 p.m. medication pass, a nurse with initials HJ passed Coreg to Mr. Pritt.

   Id. During the 9:00 p.m. medication pass, a nurse with initials HJ passed Monoket to Mr. Pritt. Id.




                                                    15
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 16 of 29 PageID #: 1306




                  7. February 22

          Dr. Gachaw examined Mr. Pritt on February 22, 2017 and prescribed Zoloft. Id. at 6 (¶ 21),

   103-04. Ms. Rigney also saw Mr. Pritt for daily suicide rounds. Id. at. 6 (¶ 22), 106-08. Mr. Pritt

   said he would be suicidal while he remained at the Jail. Id. A nurse with the initials DM also saw

   Mr. Pritt during nursing segregation rounds. Id. at 75. During the 4:30 a.m. medication pass, a

   nurse with initials NM passed Coreg and Tamulosin to Mr. Pritt. Id. at 114-16. During the 9:00

   a.m. medication pass, a nurse with initials DM passed aspirin and Monoket to Mr. Pritt. Id. During

   the 4:30 p.m. medication pass, a nurse with initials MT passed Coreg to Mr. Pritt. Id. During the

   9:00 p.m. medication pass, a nurse with initials MT passed Monoket to Mr. Pritt. Id.

                  8. February 23

          Ms. Rigney saw Mr. Pritt on daily suicide rounds on February 23, 2017. Id. at 6 (¶ 22),

   109-11. During the 4:30 a.m. medication pass, a nurse with initials JM passed Coreg and

   Tamulosin to Mr. Pritt. Id. at 114-16. During the 9:00 a.m. medication pass, a nurse with initials

   DM passed aspirin, Monoket, and Zoloft to Mr. Pritt. Id. During the 4:30 p.m. medication pass,

   Nurse Robin Wheatcraft-Hadley administered Coreg to Mr. Pritt. Dkt. 96-2 at 2 (¶ 5). Mr. Pritt

   told her he was having chest pains and asked for nitroglycerin and Zoloft. Dkt. 114 at 24 (¶ 9).

   During the 9:00 p.m. medication pass, Nurse Wheatcraft-Hadley administered Monoket to Mr.

   Pritt. Dkt. 96-2 at 2 (¶ 6). A nurse with the initials DM also saw Mr. Pritt during nursing

   segregation rounds. Dkt. 96-1 at 75.

                  9. February 24

          On February 24, 2017, during the 4:30 a.m. medication pass, a nurse with initials NM

   passed Coreg and Tamulosin to Mr. Pritt. Dkt. 96-1 at 114-16. During the 9:00 a.m. medication




                                                   16
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 17 of 29 PageID #: 1307




   pass, a nurse with initials DM passed aspirin, Monoket, and Zoloft to Mr. Pritt. Id. at 6 (¶ 23), 114-

   16. Mr. Pritt was then returned to New Castle. Id.

           Nurses Poland, Clark, Hansen, and Roberts were not involved in Mr. Pritt's medical care

   during this time. Dkt. 96-3 at 2 (¶ 5); dkt. 96-4 at 2 (¶ 5); dkt. 96-7 at 2 (¶ 3); dkt. 96-6 at 2 (¶ 5).

                                               III. Discussion

           The defendants seek summary judgment on Mr. Pritt's claims, arguing that they were not

   deliberately indifferent to his serious medical needs.

           At all times relevant to Mr. Pritt's claims, he was a convicted inmate so his treatment and

   conditions of confinement are evaluated under standards established by the Eighth Amendment's

   proscription against the imposition of cruel and unusual punishment. See Helling v. McKinney,

   509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner receives in prison and the

   conditions under which he is confined are subject to scrutiny under the Eighth Amendment."). To

   establish an Eighth Amendment claim for deliberate indifference to serious medical needs, "the

   plaintiff must prove that he suffered from '(1) an objectively serious medical condition to which

   (2) a state official was deliberately, that is subjectively, indifferent.'" Whiting v. Wexford Health

   Sources, Inc., 839 F.3d 658, 662 (7th Cir. 2016).

           The defendants do not dispute for purposes of the motion for summary judgment that Mr.

   Pritt's need for his prescription medications was a serious medical need. Dkt. 96 at 19. They argue,

   however, that they were not subjectively deliberately indifferent to this need. Id. To show

   deliberate indifference, "a plaintiff does not need to show that the official intended harm or

   believed that harm would occur," but "showing mere negligence is not enough." Petties v. Carter,

   836 F.3d 722, 728 (7th Cir. 2016) (en banc). Instead, a plaintiff must "provide evidence that an




                                                      17
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 18 of 29 PageID #: 1308




   official actually knew of and disregarded a substantial risk of harm." Id. Mr. Pritt's claims against

   each defendant will be discussed separately.

          A. Megan Andrews

          Ms. Andrews argues that she is entitled to summary judgment because she did not have the

   authority to prescribe or administer medication. Dkt. 96 at 22. The decision to prescribe Mr. Pritt

   mental health medications in the Jail was solely up to the psychiatrist and the psychiatric nurse

   practitioner. Id. Ms. Andrews met with Mr. Pritt at the Jail during July 2016 and February 2017.

          In July 2016, Ms. Andrews saw Mr. Pritt during her suicide watch rounds. Dkt. 96-1 at

   56-64. Mr. Pritt reported that he was not receiving his Zoloft and that he was not feeling well. Id.

   at 59-61; dkt 114 at 13 (¶ 11). Mr. Pritt was scheduled to see Dr. Gachaw, the psychiatrist. Dkt.

   96-1 at 3-4 (¶ 10). Mr. Pritt was also being seen by nursing staff during this time period.

          In February 2017, Ms. Andrews met with Mr. Pritt while he was on suicide watch and he

   informed her that he needed Zoloft. Pursuant to her usual procedure, Ms. Andrews then wanted to

   obtain Ms. Pritt's medication list from the prison. Dkt. 96-1 at 5 (¶ 18). Mental health staff had Mr.

   Pritt sign a Release on February 20, 2017, so they could obtain his medication list from the prison.

   Id. Two days later, Dr. Gachaw, the psychiatrist, examined Mr. Pritt and prescribed Zoloft for him

   and Mr. Pritt thereafter received Zoloft. Id. at 6 (¶ 21).

          Ms. Andrews had no further personal involvement in passing or prescribing medication, or

   communicating to the Jail doctor regarding Mr. Pritt's physical medical needs. She met with Mr.

   Pritt during her suicide watch rounds at the Jail. She responded to his concerns regarding his

   medications and mental health to the extent she could as a social worker when she took steps to

   verify his mental health medications and communicated with Dr. Gachaw to prescribe them. She

   had no ability or authority to take any action regarding his other medications. In addition, Mr. Pritt



                                                     18
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 19 of 29 PageID #: 1309




   was being seen by nurses and a psychiatrist during this time. No reasonable jury could conclude

   that Ms. Andrews was deliberately indifferent to Mr. Pritt's serious medical needs under these

   circumstances, so she is entitled to summary judgment.

          B. Nurses

          The nurses argue they are entitled to summary judgment because they cannot prescribe

   medication and treatment, and they administered all of Mr. Pritt's prescribed medications to him.

   Each nurse's interactions with Mr. Pritt is discussed separately.

                  1. Nurse Carter

          Nurse Carter saw Mr. Pritt in December 2015 and February 2017.

          In December 2015, Nurse Carter's only involvement with Mr. Pritt was to pass medications

   to him on two occasions. Dkt. 96-1 at 27-29. Mr. Pritt asserts that on December 15 he told Nurse

   Carter that he did not receive his Monoket or Zoloft. Dkt. 114 at 6 (¶ 4). He argues that Nurse

   Carter did nothing to help him.

          A reasonable jury could find that Mr. Pritt told Nurse Carter he was not receiving all of his

   medications and that Nurse Carter ignored this complaint. A decision to ignore a request for

   medical assistance may constitute deliberate indifference. Petties, 836 F.3d at 729 (citing Estelle

   v. Gamble, 429 U.S. 97, 106 (1976)). Nurse Carter is therefore not entitled to summary judgment.

                  2. Nurse Clark

          In July of 2016, Nurse Clark attempted to read Mr. Pritt's PPD test to determine if he had

   been exposed to tuberculosis. Mr. Pritt told her that he was not receiving his medications and that

   he was feeling ill. Dkt. 114 at 10 (¶ 7). Viewing these facts in the light most favorable to Mr. Pritt,

   a reasonable jury could find that Mr. Pritt made these statements to Nurse Clark and that she

   ignored his complaints. Nurse Clark is therefore not entitled to summary judgment.



                                                     19
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 20 of 29 PageID #: 1310




                  3. Nurse Clemons

          In December 2015, Nurse Clemons saw Mr. Pritt only on his first day in the jail when she

   conducted his intake screening. She referred him to the medical provider for chronic care and to

   mental health staff for routine mental health problems. Dkt. 96-1 at 14. Nurse Clemons would not

   let Mr. Pritt keep his medications and told him that CCS policy prohibited inmates from having

   their medications. Dkt. 114 at 5 (¶ 2). Nurse Clemons noted that Mr. Pritt requested to go into

   segregation for self-protection and she conducted a Pre-Segregation Health Assessment and

   cleared him for segregation. Dkt. 96-1 at 16-18. She obtained orders from the doctor who

   prescribed Mr. Pritt medications. Id. at 22. She also obtained orders from the mental health nurse

   practitioner, who prescribed Zoloft. Id. at 21.

          Nurse Clemons referred Mr. Pritt to the appropriate medical providers upon his intake into

   the Jail, who prescribed them medications. She did not interact with him at any other time. No

   reasonable jury could find that Nurse Clemons was deliberately indifferent to Mr. Pritt's serious

   medical needs, so she is entitled to summary judgment.

                  4. Nurse Hansen

          Nurse Hansen interacted with Mr. Pritt on July 13, 2016, during his intake screening. Dkt.

   96-7 at 2 (¶ 4). Mr. Pritt reported taking medications, including a blood pressure medication,

   aspirin, Flomax, and Zoloft. Id.; dkt 114 at 8 (¶ 2). Mr. Pritt brought his medications with him and

   told Nurse Hansen that he had done so, but she could not find them. Dkt. 114 at 8 (¶ 2). Mr. Pritt

   did not have any paperwork relating to his current medications. Dkt. 96-7 at 2 (¶ 4). Nurse Hansen's

   usual practice was to schedule the inmate to be seen in the Jail's chronic care clinic, so that the

   Jail's doctor or nurse practitioner could decide if the inmate needed medication. Id. Mr. Pritt was

   only in the Jail for another week, so he would not have had his chronic care clinic appointment



                                                     20
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 21 of 29 PageID #: 1311




   within that time frame. Id. Mr. Pritt asserts that without his medications, he suffered blurred vision,

   ringing in the ears, chest pain, difficulty urinating, confusion, headaches, among other symptoms.

   Dkt. 114 at 4 (¶ 14). Nurse Hansen referred Mr. Pritt to the mental health staff due to his reported

   mental health issues and because he reported taking medication that she could not verify. Id. The

   vital signs that Nurse Hansen took during Mr. Pritt's intake screening were normal. Id.

          Based on these facts, when viewed in the light most favorable to Mr. Pritt, a reasonable

   jury could conclude that Nurse Hansen was deliberately indifferent to his medical needs. Mr. Pritt

   was on medication for his heart and mental health conditions and it is reasonable to infer that even

   a week's interruption in these medications could be dangerous and caused him to experience

   adverse physical symptoms. Nurse Hansen is therefore not entitled to summary judgment.

                  5. Nurse Poland

          Nurse Poland saw Mr. Pritt during the 9:00 a.m. medication pass on December 16, 2015,

   and administered Colace, Coreg, aspirin, and Flomax to Mr. Pritt at that time. Dkt. 96-1 at 26-29.

   Nurse Poland did not administer Monoket at that time because it was not in stock. Dkt. 96-3 at 2

   (¶ 3). Any time that Nurse Poland was passing medication and she discovered that a medication

   was not in stock, she followed up with her supervisor, either the director or nursing or the health

   services administrator, to confirm that the medication was being ordered from the pharmacy. Id.

   During this medication pass, Mr. Pritt did not have an active order for Zoloft. Id. (¶ 4). It appears

   that on that day, Dr. Gachaw discontinued the short-term order for Zoloft from the nurse

   practitioner and instead made a new long-term order for the medication. Id. However, that new

   order had not yet made it into the system when Nurse Poland did her medication pass, so it did not

   show as an active order. Id. Nurse Poland administered all of the medications for which Mr. Pritt

   had an active order. Id. Nurse Poland had no other involvement with Mr. Pritt's care. Id. (¶ 3).



                                                     21
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 22 of 29 PageID #: 1312




          In short, Nurse Poland administered the medications that were available and prescribed to

   Mr. Pritt. There is no evidence that she did not properly follow up regarding the lack of Monoket

   when it was not in stock. There is therefore no evidence that she deliberately disregarded any risk

   to Mr. Pritt. Nurse Poland is therefore entitled to summary judgment.

                  6. Nurse Kannaple

          On December 17, 2015, during the 9:00 a.m. medication pass, Nurse Kannaple documented

   that Mr. Pritt refused certain medications. Dkt. 96-1 at 27-29. Mr. Pritt states that he asked Nurse

   Kannaple why he was still not receiving Zoloft. Dkt. 114 at 7 (¶ 6). He also states that he never

   refused or denied care. Id. (¶ 7). Nurse Kannaple also saw Mr. Pritt during nursing segregation

   rounds. Dkt. 96-1 at 43. Mr. Pritt again asked for his medications. Dkt. 114 at 15 (¶ 14). There is

   no evidence that she provided his medications or otherwise followed-up regarding his complaints

   that he was not receiving them.

          Based on these facts, when viewed in the light most favorable to Mr. Pritt, a reasonable

   jury could conclude that Mr. Pritt asked for necessary medications and emergency care, but Nurse

   Kannaple ignored these requests. Nurse Kannaple is therefore not entitled to summary judgment.

                  7. Nurse Wheatcraft-Hadley

          During the 9:00 p.m. medication pass on December 16, 2015, Nurse Wheatcraft-Hadley

   administered medications to Mr. Pritt. Dkt. 96-1 at 27-29. Mr. Pritt told Nurse Wheatcraft-Hadley

   that the was having chest pains, difficulty breathing, nausea, and pain and he asked for

   nitroglycerin. Dkt. 114 at 7 (¶ 5). She did not request urgent care for him or otherwise treat him.

   Id.

          On February 20, 2017, during the 4:30 a.m. medication pass, Nurse Wheatcraft-Hadley

   administered medications to Mr. Pritt. Dkt. 96-2 at 2-3 (¶ 7); dkt. 96-1 at 114-16. He again



                                                   22
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 23 of 29 PageID #: 1313




   complained that he was not getting the correct medications and was not receiving his Zoloft. Dkt.

   114 at 21 (¶ 6). He also told her that he was experiencing chest pains and a cold and clammy

   feeling. Id.

           Based on these facts, when viewed in the light most favorable to Mr. Pritt, a reasonable

   jury could conclude that Nurse Wheatcraft-Hadley was deliberately indifferent to his serious

   medical needs. Mr. Pritt testified that on two occasions he told her he was experiencing chest pains,

   among other symptoms, and she did not treat him or refer him to a doctor. Nurse Wheatcraft-

   Hadley is therefore not entitled to summary judgment.

                  8. Nurse Roberts

           On July 15, 2016, Mr. Pritt apparently made suicidal statements, so Nurse Roberts

   completed a Pre-Segregation Health Assessment. Dkt. 96-6 at 2 (¶ 4). Mr. Pritt told Nurse Roberts

   that he was not receiving his heart and psychiatric medications. Dkt. 114 at 8 (¶ 4). Nurse Roberts's

   assessment of Mr. Pritt was normal and there was no medical contraindication for segregation

   placement. Dkt. 96-6 at 2 (¶ 4). Nurse Roberts had no other involvement with Mr. Pritt's medical

   care. Id.

           Based on these facts, when viewed in the light most favorable to Mr. Pritt, a reasonable

   jury could conclude that Mr. Pritt told Nurse Roberts that he was not receiving his heart

   medications and she ignored these complaints. Nurse Roberts is therefore not entitled to summary

   judgment.

           C. Correct Care Solutions

           CCS also seeks summary judgment on Mr. Pritt's claims. Because CCS acts under color of

   state law by contracting to perform a government function, providing medical care to correctional




                                                    23
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 24 of 29 PageID #: 1314




   facilities, it is treated as a municipality for purposes of Section 1983 claims. See Jackson v. Ill.

   Medi-Car, Inc., 300 F.3d 760, 766 (7th Cir. 2002).

           A municipality cannot be held vicariously liable underSsection 1983 for the actions of its

   agents or employees. Los Angeles Cty. v. Humphries, 562 U.S. 29, 35–36 (2010) (explaining

   Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978)). Rather, it can be liable only for its own

   actions and corresponding harm. Id. "The critical question under Monell remains this: is the action

   about which the plaintiff is complaining one of the institution itself, or is it merely one untaken by

   a subordinate actor?" Glisson v. Ind. Dept. of Corr., 849 F.3d 372, 381 (7th Cir. 2017) (en banc).

   An action is "one of the institution itself," id., when the municipality's "official policy, widespread

   custom, or action by an official with policy-making authority was the 'moving force' behind [the]

   constitutional injury," Dixon v. Cty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016) (citing Monell,

   436 U.S. at 658; City of Canton v. Harris, 489 U.S. 378, 379 (1989)); see Humphries, 562 U.S. at

   36 (reciting the "list of types of municipal action" that can lead to liability).

           Further, “in situations that call for procedures, rules or regulations, the failure to make

   policy itself may be actionable.” Jones v. City of Chicago, 787 F.2d 200, 204 (7th Cir. 1986). A

   claim against a municipality (or its contractor) may stand on “a deliberate policy choice pursuant

   to which no one was responsible for coordinating [the patient’s] overall care.” Glisson, 849 F.3d

   at 375–76.

           CCS seeks summary judgment arguing that Mr. Pritt can show no policy on its part that

   impacted the medications he was prescribed because the prescription of his medications was up to

   the discretion of the Jail doctor, psychiatrist, or nurse practitioner. Dkt. 96 at 32. According to

   CCS, this conclusion is supported by the fact that each time Mr. Pritt entered the Jail, his

   medications were handled differently. Id. at 33. Nurses Clemons and Carter referred his concerns



                                                      24
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 25 of 29 PageID #: 1315




   regarding his medications to a doctor, who prescribed medications to him, while Nurse Hansen

   scheduled him for a chronic care appointment that did not take place while he was in the Jail. Id.

   Further, CCS has presented evidence that there was no policy dictating what medications an inmate

   receives, and that such decisions were left to the discretion of the Jail doctor. Dkt. 96-5 at 3 (¶ 10).

   Mr. Pritt responds that when he entered the Jail on December 14, 2015, Nurse Clemons told him

   that CCS policy prohibited inmates from having the medications they bring with them. Dkt. 114

   at 5 (¶ 2).

           Based on the designated evidence, a reasonable jury could conclude that CCS's failure to

   enact a policy to ensure that inmates entering the Jail received necessary prescription medications

   caused some of Mr. Pritt's injuries. It is undisputed, for purposes of summary judgment, that Mr.

   Pritt arrived at the Jail each time with serious medical needs requiring medication. While it is

   disputed whether Mr. Pritt brought his medications with him each time he went to the Jail, it is

   undisputed that Mr. Pritt was not allowed to keep the medications that he brought with him. Mr.

   Pritt testified that he was told that this was a CCS policy and, each time he arrived at the Jail with

   medications, he was not allowed to keep or take those medications. It is further undisputed that

   there was no policy regarding what medications to provide to an inmate upon arrival.

           A reasonable jury could conclude that CCS policy did not allow inmates arriving at the Jail

   to keep their medications but there was no policy to ensure that inmates received necessary

   prescription medications upon intake. A reasonable jury might also conclude that CCS knew that

   inmates like Mr. Pritt would arrive at the Jail with serious conditions requiring medication but

   made a deliberate choice to take no action to ensure that they would receive continuity of care and

   needed medications for these conditions. See Glisson, 849 F.3d at 381 (discussing instances in

   which liability can be based on the failure to make a policy). While a jury could reach the opposite



                                                     25
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 26 of 29 PageID #: 1316




   conclusions, either requires making credibility determinations and resolving contested factual

   issues, functions that are reserved for a jury. Johnson v. Advocate Health and Hospitals Corp.,

   892 F.3d 887, 893 (7th Cir. 2018).

           CCS, therefore, is not entitled to summary judgment on Mr. Pritt's policy claim.

           D. Claims that are not proceeding

           In his response to the motion for summary judgment, Mr. Pritt presents several arguments

   related to claims that are not proceeding in this case. Specifically, he references incidents that took

   place after February 2017—the last incident described in the complaint—and after he filed his

   complaint on August 7, 2017. He also raises allegations against Jennifer Eidson and other nurses

   who are not defendants. In addition, Mr. Pritt states allegations against Marion County Sheriff

   John Layton, the Marion County Jail, the Marion County Sheriff's Office, and individual sheriff

   deputies, none of whom are defendants. Finally, he makes claims regarding the conditions of his

   cell and treatment he requested for an alleged assault and insect bites he experienced in July of

   2016.

           The defendants object to the presentation of any claims based on these allegations, arguing

   that such allegations are not part of his complaint and therefore are not part of the claims in this

   case. In his surreply, Mr. Pritt argues that he should be permitted to pursue these claims because

   he repeatedly indicated his intention to amend his complaint. He contends that he should be

   allowed to pursue discovery to learn the names of John or Jane Doe defendants and that he should

   be permitted to pursue claims that he has specifically explained that he wants to add. He also states

   that he is not attempting to bring defendant Eidson back into the case.

           The arguments Mr. Pritt makes in his response and surreply related to claims that are not

   proceeding in this case are understood to be a request for leave to file an amended complaint. This



                                                     26
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 27 of 29 PageID #: 1317




   request is denied because it is was submitted in response to the motion for summary judgment and

   not filed as a separate motion as required by Local Rule 7-1(a).

          Moreover, his request for leave to amend is not supported by good cause. "Federal Rule of

   Civil Procedure 15 provides that, as a general rule, a court 'should freely give leave [to amend]

   when justice so requires.'" Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015) (quoting

   Fed. R. Civ. P. 15(a)(2)). But when, as here, a plaintiff moves to amend his complaint after the

   deadline set by the Court, the Court applies the "heightened good-cause standard of Rule 16(b)(4)

   before considering whether the requirements of Rule 15(a)(2) were satisfied." Adams v. City of

   Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014). "In making a Rule 16(b) good-cause

   determination, the primary consideration for district courts is the diligence of the party seeking

   amendment." Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011).

          The Court's Screening Order of January 9, 2018 specifically described the claims that were

   proceeding in this case and those that were dismissed. Dkt. 15. Then, in the Entry Setting Pretrial

   Schedule, the Court set a deadline of May 24, 2018, to file a motion to amend the complaint. Dkt.

   45. Mr. Pritt's attempt to amend his claims in his response to the motion for summary judgment

   filed on October 8, 2019, is well beyond this deadline. While Mr. Pritt contends that he indicated

   his intention to move to amend and required additional discovery to allow him to identify

   additional claims, he was granted several extensions of time to complete discovery. Dkt. 76

   (extending discovery deadline to February 25, 2019); dkt. 80 (directing defendants to provide

   plaintiff's medical records to him); dkt. 88 (extending discovery deadline to July 12, 2019). Mr.

   Pritt filed his latest motion for an extension of time to complete discovery well after the previous

   July 12 deadline and after the defendants filed their motion for summary judgment. See dkt. 99.

   Moreover, Mr. Pritt certainly knew he had claims regarding the conditions of his cell and the



                                                   27
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 28 of 29 PageID #: 1318




   alleged insect bites when he filed this case. He therefore could have presented those claims when

   he filed his complaint or sought leave to amend to add those claims in a timely manner. In addition,

   to the extent that Mr. Pritt required additional discovery to identify claims and defendants, he was

   given ample time to complete this discovery yet did not file a motion for leave to amend or a

   motion for an extension of time to seek leave to amend. Instead, he simply added new claims in

   his response to the motion for summary judgment. In these circumstances, he has not demonstrated

   sufficient diligence to support amendment of the complaint at this late stage. He therefore is not

   permitted to pursue any claims that were not identified in the screening order of January 9, 2018,

   dkt. 15.

                                            IV. Conclusion

          For the foregoing reasons, the defendants' motion for summary judgment, dkt. [95], is

   GRANTED in part and DENIED in part.

          The motion is GRANTED as to Ms. Andrews, Nurse Clemons, and Nurse Poland. The

   claims against these defendants are dismissed and the clerk shall terminate these defendants on

   the docket.

          The motion is DENIED as to Nurse Carter, Nurse Clark, Nurse Hansen, Nurse Kannaple,

   Nurse Roberts, Nurse Wheatcraft-Hadley, and CCS. Mr. Pritt's claims that these defendants

   violated his Eighth Amendment rights while he was in the Jail between December 10-17, 2015;

   July 12-21, 2016; and February 17-21, 2017, shall continue to proceed in this case.

          Because the Court considered the arguments in Mr. Pritt's surreply as it deemed

   appropriate, the motion to strike the surreply, dkt. [120], is DENIED and the motion for leave to

   file surreply, dkt. [121], is GRANTED.




                                                   28
Case 1:17-cv-02664-JPH-MPB Document 123 Filed 06/01/20 Page 29 of 29 PageID #: 1319




          The Court will direct further proceedings, including a settlement conference and trial if

   necessary, through a separate order. If Mr. Pritt wants the Court to recruit counsel to represent him,

   he should file a motion on the Court's form. The clerk shall include a form motion for assistance

   with recruiting counsel with his copy of this Order.

          No partial final judgment shall issue at this time.

   SO ORDERED.

   Date: 6/1/2020



   Distribution:

   STEVEN W. PRITT
   196024
   NEW CASTLE - CF
   NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
   1000 Van Nuys Road
   NEW CASTLE, IN 47362

   All Electronically Registered Counsel




                                                    29
